Exhibit 10.27

EMPLOYMENT AND NON-COMPETITION AGREEMENT

(Douglas R. Ehmann)

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”), dated as of
March 29, 2007, is between The Sheridan Group, Inc., a Maryland corporation (the
“Employer”), and Douglas R. Ehmann (the “Employee”).

WHEREAS, the Employer wishes to employ the Employee as an executive officer of
the Employer, and the Employee wishes to work as an executive officer of the
Employer, on the terms set forth below.

NOW, THEREFORE, it is hereby agreed as follows:

§1. EMPLOYMENT.  The Employer hereby employs the Employee, and the Employee
hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.

§2. DUTIES.  The Employee shall be employed as the Vice President and Chief
Technology Officer of The Sheridan Group, Inc., a Maryland corporation.  In such
capacity, the Employee shall have the executive responsibilities and duties
assigned by the Employer’s Board of Directors (the “Board”) and shall report
directly to the President of the Employer.  The Employee agrees to devote his
full time and best efforts to the performance of his duties to the Employer. 
Nothing contained herein shall be construed as prohibiting the Employee from
serving as a director of any entity that is not in the Designated Industry, as
defined in §8, so long as such activity does not involve a substantial time
commitment and otherwise does not interfere with the performance of his duties
under this Agreement.

§3. TERM.  The term of employment of the Employee hereunder shall commence on
April 1, 2007 (the “Commencement Date”) and shall continue until March 31, 2008
(the “Initial Term”), unless earlier terminated pursuant to §6, and shall be
renewed automatically for additional one (1) year terms thereafter unless
terminated by either party by written notice to the other party given at least
ninety (90) days prior to the expiration of the then current term.

§4. COMPENSATION AND BENEFITS.  During the term of the Employee’s employment
hereunder, in consideration for the services of the Employee hereunder, the
Employer shall compensate the Employee as follows:

(a) Base Salary.  The Employer shall pay the Employee, in accordance with the
Employer’s current payroll practices, a base salary (the “Base Salary”).  The
Base Salary will be paid at an annual rate of $210,000.  The Base Salary may be
increased from time to time at the discretion of the Board and is in addition to
the other benefits set forth herein.

(b) Management Incentive Bonus.  The Employee shall be eligible to receive from
the Employer, for each of the fiscal years of the Employer ended after the date
hereof, a management incentive bonus (the “Incentive Bonus”) in an amount up to
fifty percent (50%) of the Base Salary for such fiscal year, in accordance with
an incentive bonus plan to be adopted by the Board prior to the end of the first
fiscal quarter for each such fiscal year.  In accordance with applicable Federal
law, the Incentive Bonus, if any, will be paid by the March 15 following the
fiscal year during which the Employee becomes vested in his or her Incentive
Bonus.

(c) Insurance; Other Benefits.  Accident, disability, and health insurance for
the Employee shall be provided by the Employer under group accident, disability,
and health insurance plans maintained by the Employer for, and on the terms and
conditions generally applicable to, its full-time, salaried employees as such
employment benefits may be modified from time to time by the Employer for all
full-time, salaried employees.  The amount and extent of such coverage shall be
subject to the discretion of the Board.  The Employee shall also be eligible to
participate in any deferred compensation or retirement plans maintained by the
Employer, in accordance with the terms of such plans as in effect from time to
time.

§5. EXPENSES.  The Employer shall reimburse the Employee for all reasonable
expenses of types authorized by the Employer and incurred by the Employee in the
performance of his duties hereunder.  The Employee shall comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Employer may establish from time to time.


--------------------------------------------------------------------------------


§6. TERMINATION.  The Employee’s employment hereunder shall commence on the
Commencement Date and continue until the expiration of the Initial Term, and any
extension of such term pursuant to §3, except that the employment of the
Employee hereunder shall earlier terminate:

(a) Death or Disability.  Upon the death of the Employee during the term of his
employment hereunder or, at the option of the Employer, in the event of the
Employee’s physical or mental disability, upon thirty (30) days’ written notice
from the Employer.  The Employee shall be deemed disabled if an independent
medical doctor (selected by the Employer’s health or disability insurer)
certifies that the Employee has for 180 days, consecutive or non-consecutive, in
any twelve (12) month period been physically or mentally disabled in a manner
which seriously interferes with his ability to perform his responsibilities
under this Agreement.  Any refusal by the Employee to submit to a medical
examination for the purpose of certifying physical or mental disability under
this §6(a) shall be deemed to constitute conclusive evidence of the Employee’s
physical or mental disability.

(b) For Cause.  For “Cause” immediately upon written notice by the Employer to
the Employee.  For purposes of this Agreement, a termination shall be for Cause
if any one or more of the following has occurred:

(i) the Employee shall have committed an act of fraud, embezzlement or
misappropriation against the Employer, including, but not limited to, the offer,
payment, solicitation or acceptance of any unlawful bribe or kickback with
respect to the Employer’s business; or

(ii) the Employee shall have been convicted by a court of competent jurisdiction
of, or pleaded guilty or nolo contendere to, any felony or any crime involving
moral turpitude; or

(iii) the Employee shall have refused, after explicit written notice, to obey
any lawful resolution of or direction by the Board which is consistent with his
duties hereunder; or

(iv) the Employee has been chronically absent from work (excluding vacations,
illnesses or leaves of absence approved by the Board); or

(v) the Employee shall have failed to perform the duties incident to his
employment with the Employer on a regular basis, and such failure shall have
continued for a period of twenty (20) days after written notice to the Employee
specifying such failure in reasonable detail (other than as a result of the
Employee’s Disability); or

(vi) the Employee shall have engaged in the unlawful use (including being under
the influence) or possession of illegal drugs on the Employer’s premises; or

(vii) the Employee shall have breached any one or more provisions of the Stock
Purchase Agreement, dated as of August 1, 2003, among the Employer and its
stockholders as amended and in effect from time to time, and such breach shall
have continued for a period of ten (10) days after written notice to the
Employee specifying such breach in reasonable detail.

(c) Resignation Without Good Reason; Without Cause.  Upon thirty (30) days’
written notice by the Employer to the Employee without Cause or by the Employee
to the Employer without Good Reason (as defined below).

(d) Resignation With Good Reason.  Upon written notice by the Employee to the
Employer for Good Reason specifying in reasonable detail the basis for such
termination, provided, that such notice shall be given no more than thirty (30)
days following the event or condition which gives rise to such termination.  For
purposes of this Agreement, the term “Good Reason” shall mean the occurrence of
any of the events or conditions described in subparagraphs (i) through (ii)
hereof without the Employee’s express written consent which is not corrected
within twenty (20) days after delivery by the Employee of written notice to the
Employer:

2


--------------------------------------------------------------------------------


(i) a material reduction in the Employee’s status, position, scope of authority
or responsibilities, the assignment to the Employee of any duties or
responsibilities which are materially inconsistent with such status, position,
authority or responsibilities; involuntary relocation of the Employee to an
extent requiring an increase in his commute to his normal place of employment of
more than 50 miles; or any removal of the Employee from or failure to reappoint
him to any of positions to which the Employee has been appointed by the
Employer, except in connection with the termination of his employment; or

(ii) a material reduction by the Employer in the Employee’s compensation or
benefits, except in conjunction with a general reduction by the Employer in the
salaries of it’s executive level employees or the TSG management team.

(e)      Rights and Remedies Upon Termination.

(i) If the Employee’s employment hereunder is terminated by the Employer without
Cause pursuant to §6(c) or by the Employee with Good Reason pursuant to §6(d),
then the Employee shall be entitled to receive (A) severance payments, in
accordance with the Employer’s payroll practices in existence on the date of
Separation from Service at an annual rate equal to the sum of (1) the Employee’s
Base Salary in effect at the time of such termination plus (2) the average of
the Incentive Bonuses earned by the Employee for the two fiscal years
immediately preceding the date of termination, for a period equal to eighteen
(18) months (the “Severance Period”), (B) provided that the Employee elects
continuation coverage, commonly known as COBRA coverage, under the health
insurance plan maintained by the Employer for its full time salaried employees,
the Employer, during the Severance Period, will pay the excess of the required
COBRA premium for the Employee (and his spouse and dependents to the extent
covered by the Employer’s health insurance plan at the time of Executive’s
termination of employment) over the premium paid by the Employee for such
coverage immediately prior to the Employee’s termination of employment, (C)
payment of any expense reimbursements under §5 hereof for expenses incurred in
the performance of his duties prior to termination (which shall be made by the
December 31 of the second calendar year following the year in which the Employee
experiences a Separation from Service), and (D) immediate vesting of the
Employee’s deferred compensation account in accordance with the Deferred
Compensation Plan.  No payment will be made under this Section 6(e) unless the
Employee experiences a Separation from Service (as defined in subsection (iv)
below).  Once payments commence under §6(e)(i)(A), there shall be no changes
made to the payment schedule. 

(ii) Notwithstanding the provisions of §6(e)(i), in the event the Employee
accepts other employment during the Severance Period, the Employer shall be
entitled to reduce the amount payable under §6(e)(i) by an amount equal to the
income received by the Employee pursuant to such new employment during the
Severance Period.

(iii) Except as otherwise set forth in this §6(e), the Employee shall not be
entitled to any severance or other compensation after termination.

(iv) An employee experiences a “Separation from Service” if the employee dies,
retires, or otherwise has a termination of employment with the Employer, within
the meaning of Internal Revenue Code section 409A.  A “Separation from Service”
shall occur if the Employee ceases to perform significant services for the
Employer (for example, if the annual level of services and remuneration are
reduced to less than twenty percent (20%) [or less than fifty percent (50%), if
the Employee becomes an independent contractor] of average prior levels,  based
on the last three full calendar years of employment (or the actual employment
period, if shorter).

(v) A “Separation from Service” shall not occur if the Employee is on military
leave, sick leave, or other bona fide leave of absence, if the period of such
leave does not exceed six months, or if longer, so long as the Employee’s right
to reemployment with the Employer is provided either by statute or by contract.
If the period of leave exceeds six months and the Employee’s right to
reemployment is not provided either by statute or by contract, a “Separation
from Service” is deemed to occur on the first date immediately following such
six-month period.

§7. INVENTIONS; ASSIGNMENT.  All rights to discoveries, inventions, improvements
and innovations (including all data and records pertaining thereto) related to
the Employer’s business, whether or not patentable, copyrightable, registrable
as a trademark, or reduced to writing, that the Employee may discover, invent or
originate during the term of his employment hereunder, and for a period of six
(6) months thereafter, either alone or with others and whether or not during
working hours or by the use of the facilities of the Employer (“Inventions”),
shall be the exclusive property of the Employer.  The Employee shall promptly
disclose all Inventions to the Employer, shall execute at the request of the
Employer any assignments or other documents the Employer may deem necessary to
protect or perfect its rights therein, and shall assist the Employer, at the
Employer’s expense, in obtaining, defending and enforcing the Employer’s rights
therein.  The Employee hereby appoints the

3


--------------------------------------------------------------------------------


Employer as his attorney-in-fact to execute on his behalf any assignments or
other documents deemed necessary by the Employer to protect or perfect its
rights to any Inventions.

§8. CONFIDENTIAL INFORMATION.  The Employee recognizes and acknowledges that
certain proprietary and confidential information of the Employer, including
without limitation information regarding customers, pricing policies, methods of
operation, proprietary computer programs, sales, products, profits, costs,
markets, key personnel, formulae, product applications, technical processes, and
trade secrets (hereinafter called “Confidential Information”) are valuable,
special, and unique assets of the Employer and its affiliates.  The Employee
shall not, during or after his term of employment, disclose any or any part of
the Confidential Information to any person, firm, corporation, association, or
any other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder and except as
required by law, unless and until such Confidential Information becomes publicly
available other than as a consequence of the breach by the Employee of his
confidentiality obligations hereunder.  In the event of the termination of his
employment, whether voluntary or involuntary and whether by the Employer or the
Employee, the Employee shall deliver to the Employer all documents and data
pertaining to the Confidential Information and shall not take with him any
documents or data of any kind or any reproductions (in whole or in part) or
extracts of any items relating to the Confidential Information.

§9. NON-COMPETITION.  In consideration of the Employer’s obligations hereunder,
during the term of the Employee’s employment hereunder and during the Designated
Period (as defined herein), the Employee will not (i) anywhere within North
America, engage, directly or indirectly, alone or as a shareholder (other than
as a holder of stock of the Employer (or any of its affiliates) or as a holder
of less than five percent (5%) of the common stock of any publicly traded
corporation), partner, officer, director, employee or consultant of any other
business organization that (A) is engaged or becomes engaged in the business of
providing publishing and printing services journals, catalogs, and books or (B)
is engaged in any other business activity that the Employer is conducting at the
time of the Employee’s termination or any activity related thereto of which the
Employee had knowledge that the Employer proposes to conduct (the “Designated
Industry”), (ii) divert to any competitor of the Employer any customer of the
Employer, or (iii) solicit or encourage any officer, employee or consultant of
the Employer to leave its employ for employment by or with any competitor of the
Employer.  The term “Designated Period” shall mean a period following the
termination of the Employee’s employment hereunder equal to the longer of (a)
twelve (12) months and (b) the Severance Period.  If at any time the provisions
of this §9 shall be determined to be invalid or unenforceable, by reason of
being vague or unreasonable as to area, duration or scope of activity, this §9
shall be considered divisible and shall become and be immediately amended to
only such area, duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter; and the Employee agrees that this §9 as so amended shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein. 

§10. GENERAL.

(a) Notices.  All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested,
postage prepaid or sent by written telecommunication or telecopy, to the
relevant address set forth below, or to such other address as the recipient of
such notice or communication shall have specified to the other party hereto in
accordance with this §10(a):

If to the Employer, to:

c/o The Sheridan Group, Inc.
11311 McCormick Road, Ste. 260

Hunt Valley, Maryland  21031-1437

Attention:  President

With a copy to:

Carmen Romano

Dechert LLP

Cira Centre Building

2929 Arch Street

Philadelphia, PA  19104-2808

4


--------------------------------------------------------------------------------


If to the Employee, to:

Douglas R. Ehmann

14215 Sawmill Court

Phoenix, Maryland 21131

(b) Equitable Remedies.  Each of the parties hereto acknowledges and agrees that
upon any breach by the Employee of his obligations under §§7, 8 and 9 hereof,
the Employer will have no adequate remedy at law, and accordingly will be
entitled to specific performance and other appropriate injunctive and equitable
relief.

(c) Severability.  If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

(d) Waivers.  No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

(e) Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(f) Assigns.  This Agreement shall be binding upon and inure to the benefit of
the heirs and successors of each of the parties hereto.

(g) Arbitration of Disputes.  Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall, to the extent permitted
by law, be settled by arbitration in any forum and form agreed upon by the
parties, or in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Baltimore, Maryland in accordance
with the Employment Dispute Resolution Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of
arbitrators.  Notwithstanding the foregoing, this §10(g) shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate, provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this §10(g).  The
prevailing party shall be entitled to collect reasonable fees and expenses
incurred by the prevailing party in connection with such arbitration or
litigation from the other party to such arbitration or litigation.

(h) Entire Agreement.  This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and shall not be amended except by a written instrument
hereafter signed by each of the parties hereto.

(i) Governing Law.  This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Maryland.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written

 

THE SHERIDAN GROUP, INC.

 

 

 

 

 

By:

  /s/ John A. Saxton

 

 

 

John A. Saxton

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Douglas R. Ehmann

 

 

 

Douglas R. Ehmann

 

5


--------------------------------------------------------------------------------